44 A.3d 1 (2012)
In re Nomination Petition of Shawn LUNNY as a Candidate for the Democratic Nomination for Representative in the General Assembly from the 22nd Legislative District in the Primary Election of April 24, 2012.
Appeal of Regina Dugan, Brian M. Gold, Keith E. Knecht, Breen Masciotra and Joseph Winklmann.
No. 9 WAP 2012.
Supreme Court of Pennsylvania.
Submitted April 5, 2012.
Decided April 13, 2012.
*2 Charles Anthony Pascal Jr., for Regina Dugan, et al.
A. Taylor Williams, Administrative Office of Pennsylvania Courts, Philadelphia, for AOPC.
Shawn Lunny, pro se.

ORDER
PER CURIAM.
AND NOW, this 13th day of April, 2012, it appearing that the Commonwealth Court erred by not striking the signatures on the Nomination Petition of Shawn Lunny appearing on Page 15, Line 8 and Page 15, Line 12, pursuant to In re: Nomination of Flaherty, 564 Pa. 671, 770 A.2d 327, 333 (2001), and In re Nomination Papers of Nader, 580 Pa. 22, 858 A.2d 1167, 1183 (2004) (holding, generally that "absent extraordinary circumstances, an individual who signs a nomination petition that lists an address other than the one provided on his voter registration card is not a qualified elector"); and it further appearing that as a result of this error, the Nomination Petition of Shawn Lunny contains less than the requisite 300 signatures required to be a candidate for Representative in the General Assembly, IT IS HEREBY ORDERED that the order of the Commonwealth Court is REVERSED and the name of Shawn Lunny be REMOVED as candidate for the Democratic Nomination for Representative in the General Assembly from the 22nd Legislative District in the Primary Election to be held April 24, 2012.
IT IS FURTHER ORDERED that the challenge of Shawn Lunny to the striking of five other signatures in his Nomination Petition be DENIED for failure to develop his claim in any meaningful fashion, and that the Motion to File Appeal Nunc Pro Tunc, filed at 18 WM 2012, be denied as moot.
IT IS FURTHER ORDERED that the Emergency Motion to Dismiss Objectors' Attorney of Record and Dismiss Appeal be DENIED.